DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US Patent No. 10,384,519 B1) in view of Dehn et al. (Pub No. US 2009/0173825 A1) & Kobayashi et al. (Pub No. US 2010/0059628 A1).  
Regarding claims 1 & 7
	Brown teaches a vehicle, (See column 1, lines 11-19, column 4, lines 4-12, & figures 1, 2, 4, & 5A-5D, ref # 10) comprising: a body (See figures 1, 2, 4, & 5A-5D, ref # 12) having a sliding door system (See column 4, lines 36-49 & figures 1, 2, 4, & 5A-5D, ref # 16) disposed on a least one side of the body, (See figures 1, 2, 4, & 5A-5D, ref # 12) the sliding door system, (See figures 1, 2, 4, & 5A-5D, ref # 16) comprising: a forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) having an upper slide rail and a lower slide rail; (See column 7, lines 28-47, figures 1, 2, & 5A-5D) a rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) having an upper slide rail and a lower slide rail; (See column 7, lines 28-47, figures 1, 2, & 5A-5D) and a plurality of actuators (See column 10, lines 9-22) configured to displace and retract the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) and the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) linearly with respect to the body.  (See column 10, lines 9-22 & figures 1, 2, & 5A-5D)  
	Brown does not teach an aircraft.  
	Dehn teaches an aircraft, (See paragraphs 0002-0003, 0025 & figures 1-6) comprising: a fuselage (See figures 1-6, ref # 1) having a sliding door system (See paragraphs 0028, 0030, figures 1-6) disposed on at least one side of the fuselage, (See figures 1-6) the sliding door system, (See figures 1-6) comprising: a forward sliding door; (See paragraph 0030 & figures 1-6, ref # 14) a rearward sliding door; (See paragraph 0030 & figures 1-6, ref # 14) a plurality of actuators (See paragraph 0030, something, an actuator, is inherently locking/unlocking and moving the doors) configured to displace and retract the forward sliding door (See paragraph 0030 & figures 1-6, ref # 14) and the rearward sliding door (See paragraph 0030 & figures 1-6, ref # 14) linearly with respect to the fuselage.  (See figures 1-6, ref # 1 & 14)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aircraft comprising a fuselage as taught by Dehn in the vehicle of Brown, since it is well-known for aircraft and vehicles to have sliding doors for passengers to enter and exit.  
	A modified Brown is silent about an upper rail coupled to each of the upper slide rail of the forward sliding door and the upper slide rail of the rearward sliding door; a lower rail coupled to each of the lower slide rail of the forward sliding door and the lower slide rail of the rearward sliding door; and a plurality of actuators coupled to each of the upper rail and the lower rail and configured to displace and retract the forward sliding door and the rearward sliding door linearly with respect to the fuselage.  
	However, Kobayashi teaches an upper rail (See figures 1-3 & 9A-9C, ref # 19) coupled to the upper slide rail (See figures 1-3 & 9A-9C, ref # 27) of the sliding door; (See figures 1-3 & 9A-9C, ref # 15) a lower rail (See figures 1-3 & 9A-9C, ref # 20) coupled to the lower slide rail; (See figures 1-3 & 9A-9C, ref # 28) of the sliding door (See figures 1-3 & 9A-9C, ref # 15) and a plurality of actuators (See figures 1-3 & 9A-9C, ref # 30) coupled to each of the upper rail and the lower rail (See figures 1-3 & 9A-9C, ref # 19 & 20) and configured to displace and retract the sliding door (See figures 1-3 & 9A-9C, ref # 15) linearly with respect to the fuselage.  (See figures 1-3 & 9A-9C, ref # 11)  
	The actuators are indirectly coupled to the upper and lower rail but are therefore coupled to the upper and lower rail.  (See figures 1-3 & 9A-9C)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an upper rail coupled to each of the upper slide rail of the forward sliding door and the upper slide rail of the rearward sliding door; a lower rail coupled to each of the lower slide rail of the forward sliding door and the lower slide rail of the rearward sliding door; and a plurality of actuators coupled to each of the upper rail and the lower rail and configured to displace and retract the forward sliding door and the rearward sliding door linearly with respect to the fuselage as taught by Kobayashi in the modified vehicle of Brown, so as to open and closes the door of the vehicle.  

Regarding claims 2 & 8
	Brown teaches wherein the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) and the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) are configured to move away from the body simultaneously.  (See column 10, lines 9-22 & figures 1, 2, & 5A-5D)  
	Brown does not teach a fuselage.  
	However, Dehn teaches an aircraft (See paragraphs 0002-0003, 0025 & figures 1-6) comprising a fuselage (See figures 1-6, ref # 1) with sliding doors.  (See figures 1-6, ref # 14)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a forward sliding door and the rearward sliding door are configured to move away from the fuselage simultaneously as taught by Dehn in the vehicle of Brown, since it is well-known for aircraft and vehicles to have sliding doors for passengers to enter and exit.  

Regarding claims 3 & 9
	Brown teaches wherein the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) and the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) are configured to move toward the body simultaneously.  (See column 10, lines 9-22 & figures 1, 2, & 5A-5D)  
	Brown does not teach a fuselage.  
	However, Dehn teaches an aircraft (See paragraphs 0002-0003, 0025 & figures 1-6) comprising a fuselage (See figures 1-6, ref # 1) with sliding doors.  (See figures 1-6, ref # 14)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a forward sliding door and the rearward sliding door are configured to move toward the fuselage simultaneously as taught by Dehn in the vehicle of Brown, since it is well-known for aircraft and vehicles to have sliding doors for passengers to enter and exit.  

Regarding claims 4 & 10
	Brown teaches wherein the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) is configured to slide forward independent of whether the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) is moved rearward or forward.  (See column 10, lines 9-22 & figures 1, 2, & 5A-5D)  

Regarding claims 5 & 11
	Brown teaches wherein the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) is configured to slide rearward independent of whether the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) is moved rearward or forward.  (See column 10, lines 9-22 & figures 1, 2, & 5A-5D)  

Regarding claims 6 & 12
	Brown teaches wherein the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) must be moved fully forward and the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) must be moved fully rearward to retract the rearward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-2) and the forward sliding door (See column 5, lines 20-25 & figures 1, 2, 4, & 5A-5D, ref # 16-1) toward the body.  (See column 10, lines 9-22 & figures 1, 2, & 5A-5D)  
	Brown does not teach a fuselage.  
	However, Dehn teaches an aircraft (See paragraphs 0002-0003, 0025 & figures 1-6) comprising a fuselage (See figures 1-6, ref # 1) with sliding doors.  (See figures 1-6, ref # 14)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a rearward sliding door must be moved fully forward and the forward sliding door must be moved fully rearward to retract the rearward sliding door and the forward sliding door toward the fuselage as taught by Dehn in the vehicle of Brown, since it is well-known for aircraft and vehicles to have sliding doors for passengers to enter and exit.  

Regarding claims 13 & 15
	The operation of the apparatus of claims 1 & 6 meets the limitation of the method of claims 13 & 15.  

Regarding claim 14
	Brown teaches wherein the selectively operating the plurality of actuators (See column 10, lines 9-22) is initiated by at least one of: (1) a passenger actuating a door handle associated with one of the forward sliding door and the rearward sliding door, (2) a remotely located control center, (3) a 16Docket No. 0021-00384 control center proximate to the aircraft, (4) a smart communication device, and (5) a pilot or co- pilot of the aircraft via a flight control system, cockpit controls, or other application specific control system of the aircraft.  (See column 8, lines 21-25, 32-45, 66-67, column 9, lines 1-10, 26-37, column 10, lines 9-22, & figure 4)  
	Brown does not teach an aircraft comprising a fuselage.  
	However, Dehn teaches an aircraft (See paragraphs 0002-0003, 0025 & figures 1-6) comprising a fuselage (See figures 1-6, ref # 1) with sliding doors.  (See figures 1-6, ref # 14)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aircraft comprising a fuselage as taught by Dehn in the vehicle of Brown, since it is well-known for aircraft and vehicles to have sliding doors for passengers to enter and exit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Joussellin et al. (Pub No. US 2016/0245006 A1) Barbieri (Pub No. US 2019/0119966 A1) each disclose an aircraft, a fuselage, a sliding door, an upper slide rail, a lower, slide rail, an upper rail, and a lower rail.  The reference Groninga et al. (Pub No. US 2020/0347656 A1) discloses an aircraft, a fuselage, a forward sliding door, a rearward sliding door, upper slide rails, upper rails, and the sliding doors move away from or toward the fuselage simultaneously or independently.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647